Title: John Adams to Abigail Adams, 28 April 1777
From: Adams, John
To: Adams, Abigail


     
      
       Ap. 28. 1777
      
     
     There is a Clock Calm, at this Time, in the political and military Hemispheres. The Surface is smooth and the Air serene. Not a Breath, nor a Wave. No News, nor Noise.
     Nothing would promote our Cause more, than Howes March to this Town. Nothing quickens and determines People so much, as a little Smart.—The Germans, who are numerous and wealthy in this state and who have very imperfect Ideas of Freedom, have a violent Attachment to Property. They are passionate and vindictive, in a Degree that is scarce credible to Persons who are unacquainted with them, and the least Injury to their Property, excites a Resentment and a Rage beyond Description. A few Houses and Plantations plundered, as many would be, if Howe should come here, would set them all on Fire. Nothing would unite and determine Pensilvania so effectually.
     The Passions of Men must cooperate with their Reason in the Prosecution of a War. The public may be clearly convinced that a War is just, and yet, untill their Passions are excited, will carry it languidly on. The Prejudices, the Anger, the Hatred of the English, against the French, contributes greatly to their Valour and Success. The British Court and their Officers, have studied to excite the same Passions in the Breasts of their Soldiers against the Americans, well knowing their powerfull Effect.
     We, on the Contrary, have treated their Characters with too much Tenderness. The Howes, their Officers and Soldiers too, ought to be held up to the Contempt, Derision, Hatred and Abhorrence of the Populace in every State, and of the common Soldiers in every Army. It would give me no Pain, to see them burn’d or hang’d in Effigy in every Town and Village.
    